Case 1:19-cv-00474-DDD-JPM Document 1 Filed 04/12/19 Page 1 of 5 PageID #: 1




                                   UNITED STATES DISTRICT COURT

                                  WESTERN DISTRICT OF LOUISIANA


STACY M. WILLIAMS           *
    Plaintiff               *                                   CASE NO.
                            *
VERSUS                      *                                   JUDGE
                            *
DG LOUISIANA, LLC,          *
DOLGENCORP, LLC,            *                                   A JURY IS DEMANDED
DOLLAR GENERAL CORPORATION  *
     Defendants             *
                            *
*****************************

                                           NOTICE OF REMOVAL


TO:        The Honorable Judges
           of the United States District Court
           for the Western District of Louisiana


           Defendants, DG LOUISIANA, LLC, DOLGENCORP, LLC, and DOLLAR GENERAL

CORPORATION (together hereinafter “Defendants”), respectfully submit this Notice of Removal

of the above-styled matter, and as cause therefore shows as follows.

                                                         1.

           On February 20, 2019, the attached Petition for Damages was filed in 12th Judicial District

Court for the Parish of Avoyelles, State of Louisiana, entitled Stacy M. Williams versus DG

Louisiana, LLC, Dolgencorp, LLC, Dollar General Corporation bearing case number 2019-6440

B. 1 Dolgencorp, LLC was served on March 14, 2019.




1
    See Petition for Damages, attached as Exhibit “A”.
Case 1:19-cv-00474-DDD-JPM Document 1 Filed 04/12/19 Page 2 of 5 PageID #: 2




                                                            2.

           Plaintiff’s Petition alleges personal injuries as a result of an incident on March 03, 2018 at

the Dollar General store located in Simmesport, Avoyelles Parish, Louisiana, where she alleges

that “she unknowingly stepped onto/into an unknown, foreign substance upon the floor in an isle

area where store patrons would typically walk, and she was caused to violently slip and fall to the

floor.” 2 The Petition for Damages does not contain any information that would put Defendant on

notice that the potential amount in controversy for this matter exceeds $75,000.00, exclusive of

interest and costs.

                                                            3.

           The Fifth Circuit Court of Appeals has established the framework for resolving

jurisdictional disputes where no specific amount of damages is asserted in the Petition. 3 The

removing defendant must prove, by a preponderance of the evidence, that the amount in

controversy exceeds $75,000. 4 The defendant may make this showing in two ways: (1) by

demonstrating that it is “facially apparent” that the claims are likely in excess of $75,000, or (2)

“by setting forth the facts in controversy – preferably in the removal petition, but sometimes by

affidavit – that support a finding of the requisite amount.” 5

                                                            4.

           The amount in controversy herein exceeds the sum of $75,000 exclusive of interest and

costs as demonstrated by the following. First, Plaintiff’s past medical specials are $29,479.96. 6



2
    See Exhibit “A”, ¶ 18.
3
  James v. Home Depot USA, Inc., 2002 WL 1453824 at *1 (E.D. La. 2002) (citing Luckett v.
Delta Airlines, 171 F.3d 295, 298 (5th Cir. 1999)).
4
  Id.
5
  Id.
6
    See Exhibit “B,” Plaintiff’s Responses to Interrogatories and Requests for Production, at p. 18.
Case 1:19-cv-00474-DDD-JPM Document 1 Filed 04/12/19 Page 3 of 5 PageID #: 3




The records show that on February 7, 2019, Plaintiff underwent a right hip trochanteric bursectomy

performed by Dr. Timothy Randall. 7 Defendants first received these medical records pertaining

plaintiff’s injuries and surgery on April 4, 2019, as attachments to plaintiff’s discovery responses.

Thus, this removal is timely.

                                                     5.

            As general damages for hip injury accompanied by other injuries and surgery have

historically been $50,000 and higher, the amount in controversy in this case exceeds $75,000

exclusive of interest and costs. Mouhot v. Twelfth Street Baptist Church, 2006-1283 (La. App. 3

Cir. 2/7/07), 949 So.2d 668 ($55,000 general damages award to plaintiff underwent hip surgery,

and medical evidence indicated she made a full and quick recovery; the appellate court opined that

the amount of general damages award in this case was certainly modest); Keyworth v. Southern

Baptist Hospital, (La. App. 4 Cir. 1988), 524 So.2d 56 ($225,000 general damages award for injury

requiring hip surgery); Stirgus v. St. John the Baptist Parish School, 13-15 (La. App. 5 Cir.

7/30/13), 121 So.3d 197 ($50,000 general damages award for hip surgery, plaintiff made a full

recovery). As the past general damages awards for similar injuries and procedures either exceed

the jurisdictional amount alone, or would when combined with Plaintiff’s special damages, this

Court should find that the amount in controversy exceeds $75,000.00, exclusive of interest and

costs.

                                                     6.

            Accordingly, this Court has original jurisdiction of this action under 28 U.S.C. § 1332, and

this action is, therefore, removeable to this court on the basis that:

                    A. The properly joined parties to this action are completely diverse:


7
    Id. at p. 62.
Case 1:19-cv-00474-DDD-JPM Document 1 Filed 04/12/19 Page 4 of 5 PageID #: 4




                       1. Plaintiff, Stacy Williams, is a person of full age of majority and a

                          domiciliary of the Paris of Avoyelles, State of Louisiana (Ex. “A”,

                          Petition for Damages);

                       2. DG Louisiana, LLC, is a single member limited liability company

                          whose sole member is Dolgencorp, LLC, whose sole member is Dollar

                          General Corporation, which is incorporated and has its principal place

                          of business in Tennessee.

                       3. Dolgencorp, LLC, is a single member LLC whose sole member is

                          Dollar General Corporation, which is incorporated and has its principal

                          place of business in Tennessee.

                       4. Dollar General Corporation is incorporated and has its principal place

                          of business in Tennessee.

               B. The amount in controversy herein exceeds the sum of $75,000.00, exclusive of

                   interest and costs.

                                                 8.

       This is a civil action over which the United States District Court for the Western District

of Louisiana has concurrent original jurisdiction under the provisions of 28 U.S.C. § 1332, et seq.,

as the amount in controversy exceeds $75,000.00, exclusive of interest and costs and complete

diversity exists between all adverse and properly joined parties.

                                                 9.

       The 12th Judicial District Court for the Parish of Avoyelles, State of Louisiana, is located

within the Western District of Louisiana pursuant to 28 U.S.C. § 98(c). Therefore, venue is proper
Case 1:19-cv-00474-DDD-JPM Document 1 Filed 04/12/19 Page 5 of 5 PageID #: 5




in accordance with 28 U.S.C. § 1441(a) because it is the “district and division embracing the place

where such action is pending.”

                                                10.

       DG Louisiana, LLC prays for a jury trial on all issues.

       WHEREFORE, removing Defendants, DG Louisiana, LLC, Dolgencorp, LLC, Dollar

General Corporation (together hereinafter “Defendants”), pray that the above action now pending

in the 12th Judicial District Court for the Parish of Avoyelles, State of Louisiana be removed

therefrom to this Honorable Court. Defendants additionally pray for a jury trial on all issues.



                                      Respectfully submitted,


                                      __/s/ Daniel R. McClelland_________________________
                                      PETER J. WANEK (23353)
                                      TREVOR C. DAVIES (32846)
                                      DANIEL R. MCCLELLAND (38339)
                                      WANEK KIRSCH DAVIES LLC
                                      1340 Poydras Street, Suite 2000
                                      New Orleans, LA 70112
                                      Telephone: (504) 324-6493
                                      Facsimile: (504) 324-6626
                                      Attorneys for Defendants, DG Louisiana, LLC,
                                      Dolgencorp, LLC and Dollar General Corporation


                                 CERTIFICATE OF SERVICE

       I hereby certify that a copy of the above and foregoing pleading has been served upon all

counsel of record via the Court’s CM/ECF electronic filing system this 12th day of April, 2019.



                   ____/s/ Daniel R. McClelland________________________
